Citation Nr: 1443850	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to January 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in January 2014.  A copy of the transcript has been associated with the Veteran's Virtual VA electronic claims file.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of the Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to his in-service noise exposure.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology (see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he began experiencing ringing in his ears due to acoustic trauma while in service and such has continued to the present.  He has reported military noise exposure due to his military occupational specialty as an infantry man, which included artillery noise exposure, as well as working in the motor pool.  His DD 214 for the Army shows that his military occupational specialty was infantryman prior to becoming a software analyst.  Although his DD 214 does not mention any duties in the motor pool, his service treatment records do document that he was routinely exposed to hazardous noise.  As such, the Board finds that in-service noise exposure is conceded.   

The Veteran filed a claim for service connection for tinnitus in June 2010.  He was afforded a VA audiological evaluation in August 2010.  The claims file was reviewed.  The Veteran again reported in-service noise exposure due to training in the infantry as well as working as a clerk in the motor pool.  He could not recall whether he used his hearing protection.  He also reported post-service noise exposure when he worked in a warehouse.  After examining the Veteran, the examiner diagnosed tinnitus and opined that the Veteran's tinnitus was not as likely as not related to military noise exposure because the Veteran reported that his tinnitus began one year ago.  

However, in his notice of disagreement and substantive appeal, the Veteran indicated that there must have been some miscommunication between the examiner and him because he had experienced tinnitus in service and it had continued to the present.  

At the Board hearing, the Veteran reiterated his in-service noise exposure due to his duties as an infantryman as well as while working in the motor pool.  He stated that he first noticed tinnitus when he transferred to be a software analyst in 1994 because he was no longer constantly exposed to loud noise.  He further testified that since that time, he had experienced ringing in his ears that had continued to the present.  

Based on the totality of evidence of record, and by resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  Importantly, the record shows that the Veteran was exposed to significant noise during his military service.  Moreover, the August 2010 VA examination report shows a current diagnosis of tinnitus.  

In turn, the primary question is whether the Veteran's tinnitus began in service.  Although the August 2010 VA examiner found that the Veteran's tinnitus was not related to service, the only rationale provided was that the Veteran reported the onset of his tinnitus to be one year prior.  However, the Veteran's statements and hearing testimony clearly show that the Veteran has consistently reported ringing in his ears that began in service and have continued to the present.  As such, this rationale appears inconsistent with the remainder of the evidence of record.  

Given that the examiner appeared to rely on an incorrect fact, this examination is inadequate and, in turn, has minimal probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).    

Moreover, again, in statements of record and at the Board hearing, the Veteran reported that his tinnitus began in service, and has continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Tinnitus is a disability that is subject to lay observation and, in turn, the Veteran is competent to report current symptoms of tinnitus that began in service.  Moreover, as the Veteran has been consistent in his assertions, there is no reason to doubt his credibility.

In sum, the evidence documents noise exposure in service, and the lay evidence shows a link between the Veteran's current tinnitus to his in-service noise exposure.  Accordingly, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b).  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, supra.

							[ORDER ON NEXT PAGE]

ORDER

Service connection for tinnitus is granted. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


